Citation Nr: 0126290	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral pain syndrome, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
bilateral pes planus.  

3.  Entitlement to an increased (compensable) rating for 
dorsal spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986 and from September 1988 to June 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied claims of entitlement to an 
increased evaluation for right knee patellofemoral pain 
syndrome, a compensable rating for bilateral pes planus, and 
a compensable rating for a dorsal spine condition with 
degenerative disc disease at T10-11, as well as for a 
compensable rating for vasomotor rhinitis.  The veteran 
submitted a notice of disagreement concerning the three 
issues listed on the title page of this decision.  He did not 
disagree with the rating assigned for vasomotor rhinitis.  

The veteran has not requested a hearing.  

A July 1998 rating decision denied service connection for a 
neck condition but granted service connection for the right 
knee disorder, bilateral pes planus, and for the dorsal spine 
disorder.  The RO notified the veteran of the decision and of 
his appeal rights in July 1998.  The veteran submitted a 
notice of disagreement in August 1998.  In November 1998, the 
RO issued a statement of the case with respect to the 
disability ratings assigned and with respect to the denial of 
service connection for the claimed neck disorder.  However, 
the veteran did not submit a timely substantive appeal, and 
the RO closed the appeal.  

In August 1999, the RO determined that claims of entitlement 
to service connection for disabilities of the right and left 
ankles and for malaise were not well grounded.  On November 
9, 2000, the law regarding well-grounded claims changed.  
This change in the law applies to all claims denied as not 
well grounded between July 14, 1999, and the effective date 
of the law on November 9, 2000.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  This change in the law also applies to claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
therefore refers these claims to the RO for readjudication on 
the merits consistent with the VCAA.  

In September 2000, the veteran submitted a claim for service 
connection for multiple disorders related to service in the 
Persian Gulf.  This claim is also referred to the RO for 
appropriate action.  

In December 2000, the veteran submitted a statement from his 
VA physician to the effect that he was physically unable to 
work as a nurse assistant or as a commercial truck driver 
because of disability that was felt to be related to military 
service.  The Board construes this as a claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This claim, too, has 
not been adjudicated and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The service-connected right knee disorder is manifested 
by complaints of pain, noncompensable limitation of flexion, 
and no more than slight knee instability; only slight 
functional knee impairment is demonstrated.  

3.  The service-connected bilateral pes planus is productive 
of severe impairment.  

4.  The veteran has not undergone dorsal spine surgery.  

5.  The service-connected dorsal spine disability is 
manifested chiefly by complaints of pain and stiffness; there 
is additional functional impairment due to poor endurance and 
easy fatigability, as well as slight limitation of dorsal 
spine motion, but no more than mild intervertebral disc 
syndrome is shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee patellofemoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2001).  

2.  The criteria for a 30 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2001).  

3.  The criteria for a 10 percent evaluation for dorsal spine 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must determine whether VA has fulfilled 
its duty to assist in developing the case for appeal.  
Recently, Congress amended 38 U.S.C.A. § 5107, and amended or 
added other relevant provisions to reflect that VA has a duty 
assist in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, offering a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, providing notice of any 
information and any medical or lay evidence necessary to 
substantiate the claim, and, if applicable, giving notice of 
what relevant records the RO was unable to obtain, what 
efforts the RO has undertaken to obtain those records, and 
what further action the RO intends to take.  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement or when the record 
includes medical evidence sufficient to adjudicate the claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This 
change in the law is applicable to all claims flied on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00 (all of the Act's provisions apply to claims 
filed before the effective date of the Act but not final as 
of that date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The RO has met its duty to assist the veteran in the 
development of his claims.  By virtue of a statement of the 
case and supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claims.  Thus, the 
veteran has been given notice of the reason for the denial of 
any claimed benefit and of the evidence necessary to prevail 
on such claim.  It appears that all relevant evidence has 
been obtained and associated with the claims folder.  The 
National Personnel Records Center has indicated that all 
available service medical records have been forwarded, 
although the records for the veteran's earlier period of 
active service are missing.  VA examinations were conducted 
and copies of the reports associated with the file.  

Thus, in the circumstances of this case, a remand of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran with 
respect to this claim.  Further development of the claim and 
further expending of VA's resources are not warranted.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

A.  Right knee patellofemoral pain syndrome

The service medical records show that the veteran was 
evaluated in the orthopedic clinic of a service hospital in 
January 1997 for a complaint of continued chronic right knee 
pain, which culminated in the report of a Medical Evaluation 
Board.  The examiner noted that he had previously evaluated 
the veteran for complaints of right knee pain with complaints 
of popping and giving out.  He had had an MRI that had been 
normal and had gone through physical therapy with minimal 
improvement.  He wore a brace with activity but still 
complained of some problems.  The veteran had full range of 
motion of the knee, "with 5 degrees of hyperextension 
laxity."  Although his knee was certainly loose on 
examination, the examiner stated that there was no true 
instability medially and laterally.  He had no joint line 
tenderness and had a negative McMurray's test.  He had 
positive inhibition and positive grind tests.  He had 
tenderness to palpation over the posterior aspect of the knee 
and over the iliotibial band.  The pertinent final diagnosis 
was patellofemoral pain syndrome with iliotibial band 
inflammation.  

A rating decision dated in July 1998 established service 
connection for patellofemoral pain syndrome of the right knee 
and rated the disability noncompensably disabling under 
Diagnostic Code 5257, effective from June 14, 1997, which was 
the day following his separation from service.  

The veteran reopened his claim for an increased evaluation 
for his right knee disorder in March 2000.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

When seen in the VA rheumatology clinic in March 2000, he 
complained of polyarthralgias, including in his knee joints, 
which he indicated occasionally flared up.  It was reported 
that he only occasionally wore a knee brace.  He gave a 
history of joints that could be hyperextended, stating that 
he had always had somewhat loose joints.  However, the 
examiner did not appreciate any signs of joint pathology.  
There was no active synovitis, joint swelling, erythema, or 
heat.  He had full range of motion in all joints.  He had 5/5 
motor strength throughout, and deep tendon reflexes were 2+ 
and equal throughout, including the knees.  The assessment 
was polyarthralgias.  

On VA orthopedic examination in May 2000, the veteran 
complained of knee pain.  On examination, however, knee 
instability was not shown.  He had anterior and posterior 
drawer tests that were negative, and the McMurray's sign was 
also negative.  The Ballottement test was only slightly 
positive on the right.  X-rays of the knees were normal.  The 
pertinent diagnosis was radiologically normal knees.  
The recent evidence of record is devoid of any showing of 
moderate knee impairment with recurrent subluxation or 
lateral instability such as to warrant a 20 percent 
evaluation under Diagnostic Code 5257.  The veteran does not 
seem to use a knee brace on more than an occasional basis, 
and instability of the right knee has been consistently shown 
to be clinically negligible, in effect, no more than slight.  

Moreover, there does not seem to be a basis for an evaluation 
in excess of 10 percent under the diagnostic codes for 
limitation of knee motion.  The normal range of motion of the 
knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).  On examination in May 2000, the veteran demonstrated 
flexion of the right knee to 100 degrees and extension of the 
knee to zero degrees.  He thus exhibited normal knee 
extension.  

However, the veteran's right knee flexion, though limited, 
does not come close to approximating the limitation of motion 
necessary for a 20 percent rating under Diagnostic Code 5260.  
Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees, and a 30 percent rating may 
be assigned when flexion is limited to 15 degrees.  

To the extent that pain on range of motion of the right knee 
could be said to add to the functional impairment of the 
knee, it is contemplated in the evaluation currently 
assigned.  This is because there is no indication that even 
with pain on use, or during flare-ups, the resulting 
functional impairment would be so severe as to warrant a 20 
percent evaluation under Diagnostic Code 5260.  If, for 
example, the veteran had been shown to have limitation of 
flexion to 45 degrees, where pain became severe in limiting 
further excursion of motion, then it could be said that the 
resulting overall functional impairment of the knee 
approximated the criteria for a 20 percent evaluation under 
that diagnostic code.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  But that is not the case 
here; the veteran's limitation of right knee flexion does not 
significantly approach the criteria for a noncompensable 
evaluation under Diagnostic Code 5260.  

A similar result obtains with respect to the right knee joint 
under the provisions of 38 C.F.R. § 4.45.  There is no 
showing of any significant weakened movement, excess 
fatigability or incoordination of the right knee, and even if 
there were, it is highly unlikely that the resulting 
limitation of motion would have warranted a rating in excess 
of 10 percent.  Moreover, there is no showing of diminished 
strength or reflexes about the right knee, which would likely 
have been associated with any weakened movement, excess 
fatigability of incoordination of the knee.  

Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under a precedent opinion of the VA General Counsel, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001) are 
for application in a case in which the claimant's knee 
complaints may be rated under Diagnostic Code 5003 for 
limitation of motion.  VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  Precedent opinions of the General Counsel are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

However, the presence of arthritis in the right knee joint 
has not been established.  The veteran's service medical 
records, including January 1996 X-rays and an August 1996 
MRI, do not show any right knee arthritis.  VA X-rays taken 
in October 1997 show a radiographically normal right knee and 
minimal narrowing of the medial compartment of the left knee.  
Although a VA orthopedic examiner stated in October 1998 that 
examination of the veteran's X-rays showed some mild 
arthritis in the medial compartment of the right knee, a VA 
orthopedic examiner found in May 2000 that the veteran's 
knees were radiologically normal.  A VA radiologist 
interpreted X-rays of the veteran's knees at that time as 
normal.  The Board finds that a preponderance of the evidence 
is against a finding that the veteran has arthritis in the 
right knee currently.  38 U.S.C.A. § 5107(b).  

Even if arthritis of the right knee were established by X-ray 
findings, and even if that arthritis were shown to be related 
to the service-connected right knee disorder, it does not 
follow that separate compensable evaluations would be 
warranted under diagnostic codes 5003 and 5257.  This is 
because the evidence must show that there is instability of 
the right knee and that the range of motion of the knee meets 
the criteria for a zero percent rating under the applicable 
diagnostic codes (5260 or 5261).  Restriction of range of 
motion of the right knee such as to warrant even a zero 
percent rating under the applicable codes is not 
demonstrated.  Accordingly, separate compensable evaluations 
under codes 5003 for arthritis and 5257 for knee instability 
are not warranted because additional disability is not 
demonstrated.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
see VAOPGCPREC 9-98.  

A compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
some limitation of motion, albeit noncompensable limitation 
of motion, is demonstrated in the joint, the Lichtenfels rule 
is not applicable, nor does the rule appear to be applicable 
where, as here, arthritis is not shown in the joint on X-ray 
examination.  See Hicks v. Brown, 8 Vet. App. 417, 421 (1995) 
(Diagnostic Code 5003 and 38 C.F.R. § 4.59 "deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.").  In any case, the 10 percent 
evaluation currently assigned contemplates painful motion of 
the right knee joint.  The evaluation of the same 
manifestations under different diagnoses is precluded under 
the provisions of 38 C.F.R. § 4.14.  

B.  Bilateral pes planus

The service medical records show that the evaluation for the 
veteran's Medical Evaluation Board in 1997 reflected the 
veteran's complaint of having flat feet and his indication 
that arch supports did not seem to help him.  Flat feet were 
found on examination.  He was said to have re-creation of the 
arch with standing on his toes.  The pertinent diagnosis was 
bilateral flat feet, which were not felt to have preexisted 
service.  

A rating decision dated in July 1998 established service 
connection for bilateral pes planus and rated the disability 
noncompensably disabling under Diagnostic Code 5276, 
effective from June 14, 1997.  

The veteran disagreed with the evaluation assigned, but he 
did not perfect his appeal following the issuance of a 
statement of the case to him and his representative in 
November 1998.  The veteran reopened his claim for a 
compensable rating for bilateral pes planus in March 2000.  

Under the rating schedule, a noncompensable evaluation is 
warranted for mild unilateral or bilateral flatfoot (pes 
planus) with symptoms that are relieved by built-up shoes or 
arch supports.  A 10 percent evaluation is warranted for 
moderate bilateral acquired flatfoot (pes planus) where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (such as pronation or 
abduction), accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot (pes 
planus) manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

On a VA examination of the feet in May 2000, the veteran 
indicated that he had acquired flat feet in service and was 
diagnosed with flat feet at separation.  He gave a history of 
a lot of pain in his feet following separation from service.  
He needed arch supports.  He also complained of numbness in 
the 4th and 5th toes, bilaterally.  He said that this affected 
his work because he could not stand too long.  He gave a 
history of cold exposure.  He used a cane to walk.  On 
examination, he had markedly severe pes planus, bilaterally.  
On weightbearing, the Achilles tendon had marked valgus.  
There was pain on manipulation, and the valgus was not 
correctable by manipulation.  He had numbness of the toes.  
He had lost most of his hair follicles on the lower part of 
his legs and the dorsum of his feet.  He had onychomycosis 
and mild dystrophy of the small toenails.  There was tinea of 
the feet, and the veteran had superficial varicose veins of 
the feet.  Dorsiflexion of each foot was to 40 degrees.  
Plantar flexion was to 50 degrees on the left and 40 degrees 
on the right.  Inversion of each foot was to 25 degrees.  He 
had eversion of the left foot to 20 degrees and of the right 
foot to 25 degrees.  X-rays of the feet were interpreted as 
normal.  The pertinent diagnoses were pes planus, and mild 
residuals of cold injury of both feet.  

The record thus shows that the veteran has severe bilateral 
pes planus manifested by marked deformity in the form of 
marked valgus of the Achilles tendon, together with pain on 
manipulation, which did not serve to correct his valgus 
stress.  The Board is of the opinion that the findings with 
respect to the veteran's feet more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 
5276.  38 C.F.R. § 4.7.  It follows that a 30 percent rating 
is warranted for the service-connected bilateral pes planus.  

However, the record indicates that the other symptoms 
elicited on examination are attributable to the veteran's 
nonservice-connected residuals of cold injury of the feet.  
Manifestations not resulting from the service-connected 
disability may not be used in establishing the service-
connected evaluation.  38 C.F.R. § 4.14.  

The record is devoid of any indications of swelling on use of 
the feet and of characteristic callosities.  Moreover, there 
is no showing that the veteran has pronounced bilateral pes 
planus manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation.  The Board therefore concludes that a 50 
percent evaluation is not warranted under Diagnostic Code 
5276.  


C.  Dorsal spine disability

Factual Background

The veteran complained of back pain during his earlier period 
of service; however, those service medical records are 
unavailable.  An August 1995 report notes that he fell about 
30 feet from a repelling tower two weeks earlier and had 
persistent back pain.  X-rays showed no acute injury but did 
show mild degenerative disc disease at T10-11.  The veteran 
was medically discharged in June 1997 for other medical 
problems.  

VA X-rays taken in October 1997 showed an obscured T1 and T2, 
which could not be accurately interpreted.  T12 was not fully 
depicted on X-ray and could not be evaluated.  The remainder 
of the thoracic spine showed no evidence of fracture, 
subluxation, or dislocation.  The pedicles were intact.  
There was no significant arthritic change, but there was 
minimal S-shaped scoliosis of the thoracic spine.  

A December 1997 outpatient treatment report notes pain in the 
back relieved by Naproxen.  

In July 1998, the RO granted service connection for a dorsal 
spine condition with mild degenerative disc disease at T10-11 
and assigned a noncompensable rating under Diagnostic Code 
5293, effective from June 14, 1997.  The RO notified the 
veteran of the decision and of his appeal rights in a letter 
dated in July 1998.  

In August 1998, the veteran's representative requested a 10 
percent or greater rating for the veteran's back, but the 
veteran did not perfect an appeal with respect to this issue 
following issuance of a statement of the case in November 
1998.  

A March 1998 VA Persian Gulf registry examination report 
mentions a complaint of back pain along with other 
generalized joint pain.  

An October 1998 VA joints examination report does not mention 
the thoracic spine.  X-rays taken in October 1998 showed the 
thoracic spine to be minimally curved to the left.  
Intervertebral disc spaces were normal.  No lytic or blastic 
lesion, fracture, or subluxation was seen.  The impression 
was a normal thoracic spine, except for a slight curve to the 
left without a rotational component, possibly positional in 
nature.  

A March 2000 VA rheumatology report reflects a complaint of 
polyarthralgias, including low thoracic pain with occasional 
flare-ups.  The veteran complained of multiple joint pain, 
including pain in the feet, knees, ankles, and neck and had 
reportedly quit his job as a nursing assistant.  He currently 
drove trucks.  The examiner noted that the veteran had full 
range of motion of all joints and reported that all 
diagnostic films were unremarkable.  The examiner attributed 
the complaints of joint pain to Gulf War Syndrome.  

In March 2000, the veteran reopened his claim for a 
compensable rating for his dorsal spine disability, claiming 
the disability had worsened and requesting reevaluation.  

The veteran underwent a VA spine examination in May 2000.  He 
reported that he fell 75-feet in service and currently had 
constant back pain of 6 to 7 on a 10-point scale.  He also 
indicated that he had poor endurance, easy fatigability, and 
stiffness in his back.  The symptoms interfered with driving 
long distances.  The examiner noted a slightly concave lumbar 
spine with a positive straight leg raising test at 80 degrees 
on the left and 70 degrees on the right.  Range of motion of 
the lumbosacral spine was to 50 degrees in forward flexion 
and to 10 degrees in extension.  Side bending was to 10 
degrees, and rotation was to 20 degrees.  The diagnoses were 
radiologically mild degenerative disc changes at the 
posterior aspect of L5-S1 and minimal spina bifida occulta at 
the posterior sacral segment.  

In July 2000, the RO denied an increased rating for the 
dorsal spine disability.  The veteran submitted a notice of 
disagreement in September 2000.  

Analysis

The Court of Appeals for Veterans Claims has emphasized that 
when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, pain on movement, and weakness.  See 
DeLuca v. Brown, 8 Vet. App. at 206-7.  See also 38 C.F.R. 
§§ 4.45, 4.59.  The Board notes that under 38 C.F.R. § 4.40, 
the rating for an orthopedic disorder should reflect 
functional limitation due to pain, which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

A noncompensable evaluation is warranted for intervertebral 
disc syndrome that is cured by surgery.  Intervertebral disc 
syndrome warrants a 10 percent evaluation when the disability 
results in mild symptoms.  A 20 percent evaluation requires 
that the symptoms be moderate with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The veteran's service-connected mild degenerative disc 
disease of T10-11 has been rated noncompensably disabling 
under Diagnostic Code 5293 of the rating schedule.  The issue 
before the Board, therefore, is whether a rating higher than 
that assigned is warranted.  

Throughout the appeal period, service-connected degenerative 
disc disease of the dorsal spine at T10-11 has been 
manifested chiefly by complaints of pain and stiffness.  The 
veteran has reported that the condition causes poor 
endurance, easy fatigability, and interferes with employment.  
Although the veteran's service medical records reflect mild 
degenerative disc disease at T10-11, post-service X-rays show 
degenerative disease of L5-S1 and spina bifida.  The May 2000 
VA examination report appears to attribute limitation of 
motion to the lumbar spine rather than to the thoracic spine, 
although the thoracic (dorsal) and lumbar spine usually move 
together.  

The Board notes that the veteran has not undergone surgery 
for his dorsal spine disability.  Considering the veteran's 
complaint of pain and stiffness, evidence of limitation of 
motion of the dorsal spine (moving with the lumbar segment), 
and additional functional impairment due to loss of endurance 
and fatigability, as required by DeLuca, the Board finds that 
the service-connected symptomatology approximates the 
criteria for a 10 percent rating for mild intervertebral disc 
syndrome.  However, the Board does not find evidence of 
moderate intervertebral disc syndrome with recurring attacks 
or of severe intervertebral disc syndrome with recurring 
attacks with intermittent relief such as to warrant the next 
higher evaluation.  The veteran undoubtedly has significant 
back pathology, but most of it is shown by the medical 
evidence to be due to pathology that is not related to the 
dorsal segment of the spine.  Manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation.  38 C.F.R. § 
4.14.  

The Board notes that a maximum schedular rating of 10 percent 
is warranted for moderate or severe limitation of motion of 
the dorsal spine under Diagnostic Code 5291.  To the extent 
that any current limitation of motion of the dorsal spine can 
be attributed to the service-connected back disability, it is 
contemplated in the rating herein assigned, since the 
severity of the disc disease is based in part on the degree 
to which it causes functional impairment, including 
limitation of motion of the segment of the spine affected.  
The DeLuca factors, as indicated above, have been considered 
in granting a 10 percent rating under Diagnostic Code 5293 
for mild intervertebral disc syndrome.  To the extent that 
the limitation of motion of spine motion is a function of 
lumbar spine impairment, the limitation is shown to be due to 
nonservice-connected disability and thus may not be used in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14.  

Because the criteria for a 10 percent rating are approximated 
under Diagnostic Code 5293, the claim of entitlement to an 
increased rating for degenerative disc disease of the dorsal 
spine at T10-11 must be granted.  38 C.F.R. § 4.7.  


ORDER

An increased evaluation for patellofemoral pain syndrome of 
the right knee is denied.  

A 30 percent evaluation for bilateral pes planus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A 10 percent evaluation for degenerative disc disease of the 
dorsal spine at T10-11 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

